Citation Nr: 0126704	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  99-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the neck to include as secondary to exposure to 
herbicides.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease to include as secondary to exposure to 
herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
porphyria cutanea tarda, to include as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to June 
1974, to include a period of service in the Republic of 
Vietnam.

The current appeal arose from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to service 
connection for basal cell carcinoma of the neck secondary to 
exposure to herbicides, chronic obstructive pulmonary disease 
secondary to exposure to herbicides, and porphyria cutanea 
tarda.  The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.

In November 2000 the RO denied entitlement to service 
connection for Hepatitis C and nerve damage in the hand and 
wrist.  The veteran timely filed a notice of disagreement 
with the foregoing determination.  A statement of the case 
was not issued.

In July 2001 the Board of Veterans' Appeals (Board) remanded 
the case to the RO in response to the veteran's request to 
provide oral testimony before a travel Member of the Board at 
the RO.  In August 2001 the veteran provided oral testimony 
at a personal hearing before the undersigned Member of the 
Board sitting at the RO, a transcript of which has been 
associated with the evidence of record.

The case has been forwarded to the Board for appellate review

The issues of entitlement to service connection for Hepatitis 
C and for nerve damage of the hand and wrist are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  Basal cell carcinoma was not shown in service or for many 
years thereafter, and was not disabling to a compensable 
degree during the first post service year.

2.  Basal cell carcinoma is not a presumptive disease for the 
purpose of service connection on the basis of exposure to 
herbicides.

3.  There is no competent medical evidence of record linking 
the post service reported basal cell carcinoma to service on 
any basis.

4.  Chronic obstructive pulmonary disease was not shown in 
service or for many years thereafter, is not a presumptive 
disease for the purpose of service connection on the basis of 
exposure to herbicides, nor is there competent medical 
evidence of record linking such disorder to service on any 
basis.

5.  The RO denied the veteran's claim of entitlement to 
service connection for porphyria cutanea tarda when it issued 
an unappealed rating decision in May 1995.

6.  Evidence submitted since the May 1995 RO rating action 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

7.  The probative evidence does not show that the veteran had 
porphyria cutanea tarda which was manifested to a compensable 
degree within one year after the last date on which he may be 
presumed to have been exposed to herbicides.

9.  There is no competent evidence of record linking 
porphyria cutanea tarda to service on any basis.


CONCLUSIONS OF LAW

1.   Basal cell carcinoma was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2001).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service, nor may bronchiectasis be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2001).

3.  Evidence received since the May 1995 rating action 
wherein the RO denied entitlement to service connection for 
porphyria cutanea tarda is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5104, 5108, 7105(c) (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2001).

4.  Porphyria cutanea tarda was not incurred in or aggravated 
by service, nor is it secondary to exposure to herbicides.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307(a)(6) and (d), 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Basal Cell Carcinoma 

A review of the veteran's service medical records shows that 
a report of medical examination dated in January 1971 
demonstrated that upon clinical evaluation, his skin was 
normal.  

Similarly, on the corresponding report of medical history, 
completed by him in conjunction with the above examination, 
he indicated that he had never had a tumor, growth, cyst or 
cancer.  The remainder of the veteran's available service 
medical records are negative for any symptoms associated with 
a basal cell carcinoma. 

A VA examination report dated in July 1995 shows that the 
veteran reported a right neck mass that had never completely 
healed.  Objective findings revealed a one centimeter raised 
ulcerative mass of the left superior posterior neck.  The 
diagnosis was questionable basal cell carcinoma of the left 
neck.

Private medical records dated in July 1998 show that 
microscopic evaluation revealed a dermal neoplasm with 
appendageal differentiation showing cytologic atypia such as 
peripheral nuclear crowding and small hyperchromatic nuclei.  
The impression was basal cell carcinoma.

Private medical records dated in March 1999 show that veteran 
had an excision of a basal cell carcinoma of the right neck.  
Microscopic examination revealed that the characteristic 
pattern of the scar was compatible with the prior surgical 
site.  The specimen was examined for adequacy of margins, and 
all were found to be free of the previously diagnosed 
process.  The prior biopsy was reviewed and the diagnosis of 
basal cell carcinoma was confirmed.  The impression was 
margins of excision free of tumor.

A VA general medical examination report dated in March 1999 
shows the veteran reported that for the past seven years he 
had developed occasional blisters on his hands and neck or 
areas exposed to the sun.  He indicated that during the last 
two to three years, the blisters had become more often in 
more larger areas of the hand and would leave a deep 
pigmented area where the blisters were.  He stated that he 
thought that blistering was worse since he was working with 
certain chemicals used on wood before pouring concrete.  The 
last biopsy and skin lesion from the neck were removed two 
weeks earlier.  The diagnosis, in pertinent part, was basal 
cell carcinoma, removed two weeks ago from the neck.

By rating action dated in May 1999, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for basal cell carcinoma of the neck.  The RO 
relied on the fact that there was no basis in the available 
evidence that the basal cell carcinoma was incurred in or 
aggravated by service.

In November 2000, the veteran submitted a copy of Appendix A 
from a treatise entitled Self-help Guide on Agent Orange,  
The appendix was a glossary of diseases and disabilities.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member sitting at the RO.  He 
indicated that the basal cell carcinoma was  first discovered 
or first diagnosed in either 1985 or 1984 at UAB, wherein 
they removed the cancer.  He indicated that he was told that 
the basal cell carcinoma was likely the result of the sun, 
and that it had not been suggested that it was the result of 
chemical agents.  He indicated that he had been in service in 
Vietnam where it was hot and sunny, and that he had also been 
in areas where Agent Orange was kept on compound and stock 
piled in Long Binh.  He stated that while in Vietnam, he 
noticed burns on his skin, similar to blisters, but did not 
know where they had come from.  He was treated by a medic at 
sick call with Lanocain on two or three occasions.  He stated 
that he initially thought that he had an ingrown hair in his 
neck, but it never would heal, and that is when they found 
the cancer in 1984 or 1985.  He noted that none of these 
symptoms were present during his period of service in 
Vietnam.  He stated that one of his doctors told him that it 
was skin cancer that could have been related to Agent Orange 
or it could not have been, that there was just no way of 
telling.


Chronic Obstructive Pulmonary Disease 

A review of the veteran's service medical records shows that 
a report of medical examination dated in January 1971 
demonstrated that upon clinical evaluation, his lungs and 
chest were normal.  

Similarly, on the corresponding report of medical history, 
completed by him in conjunction with the above examination, 
he indicated that he had never had shortness of breath, pain 
or pressure in his chest, or chronic cough.  The remainder of 
the veteran's available service medical records are negative 
for any symptoms associated with a respiratory disorder. 

Subsequent to service, a VA examination report dated in July 
1995 is silent as to any reports of a lung disorder.

A private medical record dated in September 1998 shows it was 
noted that the veteran had chronic obstructive pulmonary 
disease.  There was no attribution made as to the etiology of 
the disorder.

By rating action dated in May 1999, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for chronic obstructive pulmonary disease.  The RO 
relied on the fact that there was no basis in the available 
evidence that the chronic obstructive pulmonary disease was 
incurred in or aggravated by service.

A VA examination report dated in March 1999 shows the veteran 
reported that he did not have shortness of breath, chest pain 
or irregular heart beats.  He indicated that he had some 
cough, but no expectoration.  He provided a family history 
which included a statement that his mother had died at age 
sixty-four of lung cancer, and that his father had died at 
age fifty-seven with cancer of the stomach.  He also 
indicated that he was exposed to Agent Orange during his 
period of service in Vietnam.  The diagnosis, in pertinent 
part, was chronic obstructive pulmonary disease.  There was 
no attribution made as to the etiology of the disorder.

In November 2000, the veteran submitted a copy of Appendix A 
from a treatise entitled Self-help Guide on Agent Orange,  
The appendix was a glossary of diseases and disabilities.


In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member sitting at the RO.  He 
indicated that he did not have any type of lung problems in 
Vietnam.  He indicated that when he returned to Fort Jackson, 
South Carolina, he came down with pneumonia, wherein he was 
hospitalized for a week in quarantine.  He also asserted that 
while in Vietnam, he would haul barrels of Agent Orange to 
the dump during his tour of duty as a truck driver.  

He stated that when he was discharged from service, he did 
not have any other lung problems that he could recall, until 
he was examined at the VA Medical Center in Birmingham, 
Alabama.  He indicated that he did not know of any way that 
he could relate his chronic obstructive pulmonary disease to 
service, other than the association which he made to exposure 
to Agent Orange.  He also reported that he was a smoker, and 
that he had been smoking about a pack a day for about 30 
years.


Porphyria Cutanea Tarda

By rating action dated in May 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda.  He did not appeal this 
determination.  The evidence associated with the claims file 
prior to the May 1995 rating decision is reported in 
pertinent part below.

The veteran's service medical records show that a report of 
medical examination dated in January 1971 demonstrated that 
upon clinical evaluation, his skin was normal.  Similarly, on 
the corresponding report of medical history, completed by him 
in conjunction with the above examination, he indicated that 
he had never had a tumor, growth, cyst or cancer.  The 
remainder of the veteran's available service medical records 
are negative for any findings of porphyria cutanea tarda.

Subsequent to the May 1995 rating decision of the RO, the 
veteran submitted evidence which included a VA examination 
report dated in July 1995.  There was no indication that he 
had porphyria cutanea tarda. 

Private medical records dated in July 1998 show that the 
veteran reported that his arms and hands had been forming 
blisters for one month and that he had used steroid ointment 
for relief.  It was noted that there was a history of sun 
exposure and a history of a biopsy at UAB five years earlier 
with benign results.

Private medical records dated in July 1998 and March 1999 
showed no treatment for porphyria cutanea tarda.

A VA medical examination report dated in March 1999 shows the 
veteran reported that for the past seven years he had 
developed occasional blisters on his hands and neck or areas 
exposed to the sun.  He indicated that during the last two to 
three years, the blisters had become more often in more 
larger areas of the hand and would leave a deep pigmented 
area where the blisters were.  He stated that he thought that 
blistering was worse since he was working with certain 
chemicals used on wood before pouring concrete.  

The last biopsy and skin lesion from the neck was removed two 
weeks earlier.  Physical examination revealed abnormal 
findings only on the dorsum of both hands with large areas of 
deep pigmentation, smaller area of blisters and some areas 
similar to it, but smaller in size, about the size of the 
neck or all of them in area exposed to sun.  The diagnosis 
was possible porphyria cutanea tarda.

By rating action dated in May 1999, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for porphyria cutanea tarda.  The RO relied on the 
fact that there was no basis in the available evidence that 
porphyria cutanea tarda was incurred in or aggravated by 
service, or had become manifested within one year following 
separation therefrom.

In November 2000, the veteran submitted a copy of Appendix A 
from a treatise entitled Self-help Guide on Agent Orange,  
The appendix was a glossary of diseases and disabilities.


VA medical records dated in April 2000 show that the veteran 
had a ten to twelve month history of porphyria cutanea tarda, 
headache, muscle and bone aches, and insomnia.  He indicated 
that he was concerned because he had been exposed to Agent 
Orange.  It was indicated that his right hand had a tendency 
to go to sleep.  The impression was mild peripheral 
polyneuropathy; questionable right carpal tunnel syndrome; 
and right cubital tunnel syndrome.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member sitting at the RO.  He 
indicated that he had been in service in Vietnam where it was 
hot and sunny, and that he had also been in areas where Agent 
Orange was kept on compound and stock piled in Long Binh.  He 
stated that while in Vietnam, he noticed burns on his skin, 
similar to blisters, but did not know where they came from.  

He was treated by a medic at sick call with Lanocain on two 
or three occasions.  He stated that he initially thought that 
he had an ingrown hair in his neck, but it never would heal, 
and that's when they found the cancer in 1984 or 1985.  He 
noted that none of these symptoms were present during his 
period of service in Vietnam.  He also noted that it had been 
suggested that his porphyria cutanea tarda could have been 
related to alcohol consumption.


Criteria

New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole].    See also Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993) [the Justus 
presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the VCAA of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which will be 
discussed below, appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).



Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for a malignant tumor or bronchiectasis if shown disabling to 
a compensable degree during the first post service year. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Type II 
diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).


Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2001).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served on the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file VA and private medical 
records identified by him.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to provide oral testimony at a personal 
hearing before the undersigned Member of the Board, a 
transcript of which is on file.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand of the veteran's claim to the 
RO for adjudication under the new law would only serve to 
further delay resolution of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection
Basal Cell Carcinoma 

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a disease 
associated with exposure to certain herbicides within a 
stated period after his last exposure to Agent Orange, a 
rebuttable presumption of service connection will be 
established.


The probative evidence does not demonstrate that the veteran 
currently one of the diseases which has been associated with 
exposure to Agent Orange.  The basal cell carcinoma, for 
which the veteran has a diagnosis on record, is not a disease 
which has been associated with herbicide exposure as per 
38 C.F.R. § 3.309.  Therefore, presumptive service connection 
under 38 C.F.R. § 3.309(a) is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for basal cell carcinoma on a direct 
basis.  As discussed above, under 38 U.S.C.A. § 1111 and 38 
C.F.R. § 3.304(b), a veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in an examination report at the time of 
entrance into service, or clear and unmistakable evidence 
shows that the veteran's disorder preexisted service and was 
aggravated by it.  See Junstrom v. Brown, 6 Vet. App. 264, 
266 (1994); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484, 486 (1991).

The veteran's entrance examination report dated in January 
1971 is silent as to a history of basal cell carcinoma or any 
symptoms associated thereto prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to any findings of a basal cell carcinoma 
either prior to service, or during his period of active 
service.

Subsequent to active service, the first evidence of basal 
cell carcinoma is not until the early 1990's, wherein he was 
primarily noted to have basal cell carcinoma, however, there 
was no attribution of such to service.

The Board has considered the VA and private medical records 
dated from July 1995 to May 2000.  There is no evidence of 
record that the veteran had any findings of basal cell 
carcinoma during his period of active service, nor has there 
been an attribution made by a competent authority that his 
current basal cell carcinoma was related to service on any 
basis.

There is no evidence of record that the veteran demonstrated 
symptoms associated with basal cell carcinoma during service.  
Any statements of such by the veteran are contradicted by the 
evidence of record.

The Board notes that the veteran has testified that the 
symptoms associated with his basal cell carcinoma became 
manifested during his period of active service, wherein he 
developed blisters for which he was treated with Lanicane by 
a medic on several occasions.  However, there is no evidence 
of record that the veteran had any findings of basal cell 
carcinoma during his period of active service.  

Additionally, there has been no attribution by a competent 
authority that the veteran's current basal cell carcinoma was 
related to any episode of a skin disorder experienced during 
service.  The veteran's self-report as to his having basal 
cell carcinoma that was manifested in active service or 
resulted therefrom is not competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of basal 
cell carcinoma, thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.


The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has basal cell carcinoma that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board has also considered the treatise submitted by the 
veteran with regard to Agent Orange.  In this regard, the 
Court has held that while medical treatises and articles can 
be very helpful and important in establishing a claim, this 
ordinarily requires that they be combined with an opinion of 
a medical professional.  The Court reiterated that an 
appellant's lay testimony and generic medical journal or 
treatise evidence that does not specifically opine as to the 
relationship between his or her condition and active service 
cannot establish the remaining element of medical nexus 
evidence, and in fact, constitutes only an unsubstantiated 
medical opinion rather than a conclusion based on the medical 
evidence of record.  See Sacks v. West, 11 Vet. App. 314 
(1998).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  While the veteran's tumors 
constitute a disease for which presumptive service connection 
may be granted, it was not shown to be disabling to a 
compensable degree during the first post service year, 
thereby precluding a grant on this basis.  The competent 
medical evidence of record shows that the veteran did not 
have basal cell carcinoma until many years following his 
separation from service, and there has been no link provided 
by a competent authority relating the current disability to 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for basal cell carcinoma secondary to 
exposure to herbicides is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for basal cell carcinoma to 
include as secondary to exposure to herbicides.  See Gilbert, 
1 Vet. App. at 53.


Chronic Obstructive Pulmonary Disease 

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a respiratory 
cancer within 30 years after his last exposure to Agent 
Orange, a rebuttable presumption of service connection will 
be established.

The probative evidence does not demonstrate that the veteran 
currently has a respiratory cancer that became manifest 
within 30 years from the last date he was exposed to Agent 
Orange.  The only respiratory disorder for which the veteran 
has a diagnosis on record is chronic obstructive pulmonary 
disease, which is not a respiratory cancer as per 38 C.F.R. 
§ 3.309.  Therefore, presumptive service connection under 38 
C.F.R. § 3.309(a) is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for chronic obstructive pulmonary 
disease on a direct basis.  As discussed above, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disorder present in 
service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was aggravated by it.  See Junstrom, 6 
Vet. App. at 266; see also Lichtenfels, 1 Vet. App. at 486.

The veteran's entrance examination report dated in January 
1971 is silent as to a history of chronic obstructive 
pulmonary disease or any symptoms associated with a 
respiratory service prior to his entrance into service.  He 
is therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a respiratory disorder either prior to 
service, during his period of active service, or with respect 
to bronchiectasis, to a compensable degree within one year 
following his separation therefrom.

Subsequent to active service, the first evidence of chronic 
obstructive pulmonary disease of record is not until the 
early 1990's; however, there was no attribution of such to 
service.

The Board has considered the VA and private medical records 
dated from July 1995 to May 2000.  There is no evidence of 
record that the veteran had any findings of chronic 
obstructive pulmonary disease during his period of active 
service nor has there been an attribution made by a competent 
authority that his such disorder was related to service.

There is no evidence of record that the veteran had findings 
of chronic obstructive pulmonary disease during service.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.

The Board notes that the veteran has testified that the 
symptoms associated with his chronic obstructive pulmonary 
disease may have become manifest upon his return from Vietnam 
when he experienced pneumonia.  However, there is no 
competent medical evidence of record associating the post 
service reported chronic obstructive pulmonary disease with 
any respiratory symptomatology no matter how diagnosed.  The 
veteran's self-report as to his having chronic obstructive 
pulmonary disease that was manifest either in service or 
resulted therefrom is not competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any findings of chronic 
obstructive pulmonary disease, thus there can be no nexus 
between a current disability and service.  As noted in the 
previous paragraph, the veteran is not competent to provide 
such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has chronic obstructive pulmonary disease that is 
related to his period of active service.  Colvin, 1 Vet. 
App. at 175 (1991).

The Board has also considered the treatise submitted by the 
veteran with regard to Agent Orange.  In this regard, the 
Court has held that while medical treatises and articles can 
be very helpful and important in establishing a claim, this 
ordinarily requires that they be combined with an opinion of 
a medical professional.  The Court reiterated that an 
appellant's lay testimony and generic medical journal or 
treatise evidence that does not specifically opine as to the 
relationship between his or her condition and active service 
cannot establish the remaining element of medical nexus 
evidence, and in fact, constitutes only an unsubstantiated 
medical opinion rather than a conclusion based on the medical 
evidence of record.  See Sacks, 11 Vet. App. at 314.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  There is no competent medical evidence of 
record which suggests the veteran had chronic obstructive 
pulmonary disease until several years following his 
separation from service, and there has been no link provided 
by a competent authority relating the current disability to 
service.  

Accordingly, the veteran's claim of entitlement to service 
connection for chronic obstructive pulmonary disease to 
include as secondary to exposure to herbicides is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78); McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease secondary to exposure to herbicides.  See 
Gilbert, 1 Vet. App. at 53.


Porphyria Cutanea Tarda

New and Material Evidence

In May 1995, the RO denied the veteran's claim of entitlement 
to service connection for porphyria cutanea tarda.  The 
veteran did not appeal that decision, thus, it is final.  38 
U.S.C.A. 7105 (West 1991) ; 38 C.F.R. 20.1103 (2001); see 
also Evans, 9 Vet. App. at 285.

The veteran seeks to reopen his claim of entitlement to 
service connection for porphyria cutanea tarda which the RO 
denied.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. at 273.

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record, and that the evidence 
bears directly and substantially upon the specific matter 
under consideration that is so significant, that it must be 
considered in order to fairly decide the merits of the claim.  
The November 1972 denial by the RO was primarily based upon 
the fact that there was no evidence of current porphyria 
cutanea tarda.

The new evidence has shown the existence of symptoms 
associated with current porphyria cutanea tarda.  The new 
evidence has included medical records from October 1999 and 
April 2000 which showed diagnoses of probable porphyria 
cutanea tarda.  The veteran has also asserted that the he has 
porphyria cutanea tarda since active service.

The Board finds that this evidence is sufficient to reopen 
the claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  

The Board is aware that the new evidence did not confirm a 
causal relationship between porphyria cutanea tarda and 
incidents of service.  However, the Board is satisfied that 
the newly received evidence satisfies the criteria as set 
forth in the in the Hodge case.

In Hodge, 155 F.3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for a porphyria cutanea 
tarda is reopened.


Service Connection

Having reopened the veteran's claim, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden, at 1481 and cases cited therein.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany, 9 Vet. App. at 519, citing Gilbert, 1 Vet. App. at 
54.

A review of the veteran's service medical records reveals 
that there are no findings of porphyria cutanea tarda.  The 
veteran has asserted that he had been exposed to herbicides 
during his period of active service which has resulted in his 
current porphyria cutanea tarda.  Such statements, however, 
do not demonstrate that the veteran was ever treated for such 
disorder during service or during the one year period 
thereafter.  More significantly, the mere allegation by the 
veteran does not constitute probative evidence as a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
psychiatric disorder or its relevance to his current 
disability.  See Espiritu, 2 Vet. App. at 495.

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with porphyria 
cutanea tarda within one year after last exposure to Agent 
Orange, a rebuttable presumption of service connection will 
be established.



The probative evidence does not demonstrate that the veteran 
has porphyria cutanea tarda that had become manifest within 
one year from the last date of any exposure to herbicides.  
The first diagnosis of porphyria cutanea tarda of record was 
not until the late 1990's.  Therefore, presumptive service 
connection under 38 C.F.R. § 3.309(a) is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for porphyria cutanea tarda on a direct 
basis.  As discussed above, under 38 U.S.C.A. § 1111 and 38 
C.F.R. § 3.304(b), a veteran is entitled to service 
connection for a disorder present in service unless the 
disorder was noted in an examination report at the time of 
entrance into service, or clear and unmistakable evidence 
shows that the veteran's disorder preexisted service and was 
aggravated by it.  See Junstrom, 6 Vet. App. at 266; see also 
Lichtenfels, 1 Vet. App. at 486.

The veteran's entrance examination report dated in January 
1971 is silent as to a history of porphyria cutanea tarda or 
any symptoms associated thereto prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with porphyria cutanea tarda either prior to 
service, or during his period of active service.

Subsequent to active service, the first evidence of porphyria 
cutanea tarda is not until the 1990's, wherein he was 
primarily noted to have probable porphyria cutanea tarda, 
however, there was no attribution of such to service.


The Board has considered the VA and private medical records 
dated from July 1995 to May 2000.  There is no evidence of 
record that the veteran had symptoms associated with 
porphyria cutanea tarda during his period of active service 
nor has there been an attribution made by a competent 
authority that his current porphyria cutanea tarda was 
related to service.

The Board notes the veteran has testified that the symptoms 
associated with porphyria cutanea tarda became manifest 
during his period of active service, wherein he developed 
blisters for which he was treated with Lanicane by a medic on 
several occasions.  However, there is no evidence of record 
that the veteran had such symptoms during his period of 
active service.  

Additionally, there has been no attribution by a competent 
authority that the veteran's current porphyria cutanea tarda 
was related to any symptomatology or disorder experienced by 
the veteran during service.  The veteran's self-report as to 
his having porphyria cutanea tarda that was manifested as a 
result of his period of active service is not competent 
medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any findings of 
porphyria cutanea tarda, thus there can be no nexus between a 
current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has porphyria cutanea tarda that is related to his 
period of active service.  Colvin, 1 Vet. App. at 175.


The Board has also considered the treatise submitted by the 
veteran with regard to Agent Orange.  In this regard, the 
Court has held that while medical treatises and articles can 
be very helpful and important in establishing a claim, this 
ordinarily requires that they be combined with an opinion of 
a medical professional.  

The Court reiterated an appellant's lay testimony and generic 
medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks, 11 Vet. App. at 314.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  There is no competent medical evidence of 
record finding that the veteran had porphyria cutanea tarda 
until several years following his separation from service, 
and there has been no link provided by a competent authority 
relating the current disability to service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda secondary to exposure to herbicides 
is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for porphyria cutanea tarda 
secondary to exposure to herbicides.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for basal cell carcinoma to 
include as secondary to exposure to herbicides is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease to include as secondary to exposure to 
herbicides is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
porphyria cutanea tarda to include as secondary to exposures 
to herbicides, the claim is granted to this extent only.

Entitlement to service connection for porphyria cutanea tarda 
to include as secondary to exposure to herbicides is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case as to the remaining issues is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

Initially, the Board notes that by rating action dated in 
November 2000, the RO denied the veteran's claim of 
entitlement to service connection for Hepatitis C and for 
nerve damage of the hand and wrist.  The Board notes that in 
November 2000, the veteran filed a timely notice of 
disagreement with the foregoing determination.  A review of 
the record reveals that the veteran has not been provided a 
statement of the case setting forth the law and regulations 
which describe the criteria for establishing entitlement to 
service connection as to the foregoing issues.  

The Board finds these issues were placed in appellate status 
by the filing of the veteran's Notice of Disagreement in 
November 2000.  Accordingly, the Board finds that these 
issues must be remanded so that the veteran may be issued a 
Statement Of 

The Case which sets forth the rules and regulations which 
govern the establishment of service connection for Hepatitis 
C and for nerve damage of the hand and wrist.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105(a), (d)(1), (3), a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process].  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in these circumstances where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  As such, the 
Board has jurisdiction over these issues and must remand them 
to the RO to have it issue the veteran a Statement of the 
Case.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should issue a Statement of 
the Case on the issues of entitlement to 
service connection for Hepatitis C and 
nerve damage of the hand and wrist.  The 
veteran should be advised of the 
necessity to timely file a substantive 
appeal if he wishes appellate review. 

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 


